Citation Nr: 0621208	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for visual impairment.  

4.  Entitlement to service connection for residuals of 
frostbite of the ears.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for a myocardial 
infarction.

8.  Entitlement to service connection for a cerebrovascular 
accident, claimed as stroke and brain trauma.

9.  Entitlement to service connection for depression and 
anger, secondary to the cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which in pertinent part, denied the 
claims for service connection for the above issues. 

In June 2006, the veteran and his wife testified before the 
undersigned at a hearing held at the Hartford RO.  A 
transcript has been associated with the file.




FINDINGS OF FACT

1.  There is no evidence that the veteran's left foot 
disorder was incurred in or aggravated by service.

2.  The veteran's bladder cancer is first shown by the 
medical evidence in 1991, forty four years post service.  
There is no evidence that the cancer is causally related to 
service.

3.  There is no evidence that the veteran's visual impairment 
disorder was incurred in or aggravated by service.

4.  The veteran has no current disability related to 
residuals of frostbite of the ears.

5.  The medical evidence demonstrates that no hypertensive 
disorder was manifested during the veteran's period of active 
military service, or within one year after his separation 
from service.

6.  There is no evidence that the veteran's hyperlipidemia 
disorder was incurred in or aggravated by service.

7.  The veteran's myocardial infarction is first shown by the 
medical evidence in 1998, fifty one years post service.  
There is no evidence that the infarction is causally related 
to service.

8.  The veteran's cerebrovascular accident is first shown by 
the medical evidence in 1998, fifty one years post service.  
There is no evidence that the accident is causally related to 
service.

9.  The veteran's depression and anger first manifested many 
years after service, and there is no service connected 
cerebrovascular accident to which the depression and anger 
are secondary.



CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

2.  Bladder cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

3.  Visual impairment was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

4.  Residuals of frostbite of the ears were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

5.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Hyperlipidemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

7.  A myocardial infarction was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  A cerebrovascular accident was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

9.  Depression and anger are not proximately due to service 
connected disability.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, malignant tumors 
(cancer), brain hemorrhage or thrombosis (cerebrovascular 
accident), myocarditis (myocardial infarction) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to suggest that hypertension, 
the cancer, the cerebrovascular accident, or the myocardial 
infarction became manifest within one year of service.  None 
of the remaining disorders for which the veteran claims 
service connection fall within the presumption; therefore, 
the veteran cannot benefit from this presumption.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss a foot injury. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The veteran served in World War II in the European theater, 
running communications line between artillery units and 
command posts.  The Board recognizes that such close support 
requires combat exposure, and therefore, the veteran is 
entitled to the combat presumption.  

The veteran contends that his disorders, except his left foot 
disorder, are the result of his cold exposure while in 
Europe.  The veteran served in the European Theater from 
September 1944 to October 1945.  The veteran's service 
records do not show where he was stationed during the winter 
of 1944-45.  The veteran is competent to state that he had 
cold exposure.  The Board concedes that such cold exposure is 
consistent with the nature of the veteran's service.  

As to the veteran's left foot disorder, the veteran contends 
that is the result of a reel of wire rolling over his foot.  
As this is also consistent with the nature of the veteran's 
service, the Board concedes the combat presumption for this 
claim.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  




a. Left Foot Disorder

As noted above, the veteran is competent to offer evidence 
that he injured his foot during service.  He states that a 
reel of wire rolled over his left foot.  He further claims 
that the incident broke his toe.  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  This injury does appear to be consistent 
with the circumstances of the veteran's service, thus the 
combat presumption is satisfied and no further evidence of 
incurrence is needed.  

The evidence presents great gap between the veteran's service 
and his current disability.  The veteran's wife indicated in 
an October 2003 statement that she knew the veteran had a 
broken toe in 1946, the year of their marriage.  She also 
testified that she had records of left foot surgery in 1986 
or 1987.  A forty year gap, without medical opinion or 
treatment records to establish that the current disability 
had its origin in service, is difficult to overcome.  The 
Board can find no evidence on the record to bridge the gap.  
No evidence of a relationship between an inservice foot 
injury and a current disorder of the left foot is of record.  
Without evidence of a nexus, the claim must fail.  


b. Bladder Cancer

The veteran's representative contends that his bladder cancer 
is service connected due to the necessity of remaining in the 
field for extended periods of time, requiring him to hold his 
urine.  Assuming that this was indeed the case during the 
veteran's service, the Board will inquire whether there is 
medical evidence to support a nexus between the claimed 
cancer and service.  

The Board notes that there is no evidence supporting this 
contention.  The veteran's bladder cancer was discovered in 
1991.  From the treatment records submitted by the veteran's 
attending physicians, no connection was made to service.  
There is no indication from the veteran's service medical 
records that anything related to his service would result in 
a later risk of cancer.  There is no medical evidence of 
record establishing any kind of link between service and the 
cancer; therefore, the claim must be denied.


c. Visual Impairment

The veteran's representative contends that the veteran's 
current visual impairment is related to service due to the 
"backwash" of artillery fire.  The veteran's duties did 
take him to artillery batteries, and exposure to the residual 
smoke of artillery fire is consistent with such service.  The 
Board concedes that the combat presumption is satisfied.  The 
Board also concedes the veteran's current visual impairment.

The Board cannot find evidence of a relationship between the 
artillery fire smoke and the veteran's visual impairment.  
The veteran's vision at separation from service was 20/20 in 
both eyes.  There is no indication of visual impairment until 
many years postservice.  There is no medical evidence of 
record connecting service to visual impairment.  Without 
evidence of such a nexus, the claim must be denied.


d. Frostbite Residuals

The veteran contends that he has residuals of frostbite of 
the ears.  Frostbite is a medical diagnosis and the veteran 
is not competent to diagnosis it.  The veteran is competent 
to offer evidence of cold exposure, as noted above.  And 
because the veteran is entitled to the combat presumption, no 
further evidence of incurrence is required.  The Board will 
consider whether the veteran has a current disability of the 
ears related to cold exposure.  

The veteran has been sent for VA examinations in October 2005 
and February 2006.  The October examination found his ears to 
be normal with no tissue loss.  The veteran had a buildup of 
cerumen in each ear.  There was also very dry scaly skin.  At 
the February exam, the examiner found "essentially normal 
[bilateral] pinnae."  The veteran had only a slight 
collection of cerumen.  There was no edema, scaling or 
discharge.  Both examiners made objective findings regarding 
the veteran's ears and neither indicated that the veteran had 
an injury, ongoing disease process or residuals of either.  
The veteran does have bilateral hearing loss, but there is no 
accompanying disorder as described by the veteran.  In the 
absence of a currently diagnosed disability of the ears, the 
claim must fail.  


e. Other Cold Exposure Claims

The veteran has submitted evidence of hypertension, 
hyperlipidemia, a myocardial infarction and a cerebrovascular 
accident.  The Board concedes that the veteran has had 
diagnoses related to each.  The veteran argues that his 
various disorders are the result of cold exposure inservice.  
As with his frostbite claim above, the veteran is not 
competent to offer evidence of a relationship between service 
events and his current disorders.  

The Board has reviewed the claims folders and can find no 
evidence that the veteran either had or sought treatment for 
hypertension, hyperlipidemia, any form of heart disease, any 
form of cerebrovascular disease, visual impairment or cancer 
inservice.  At both entry to and separation from service, the 
veteran was healthy.  During service the veteran sought 
treatment for a cold and an ankle blister.  The only disease 
noted on his discharge physical examination report was sand 
fly fever, which had a note that the disease would not result 
in a disability.  No conditions like the above were noted 
during service.  

The Board has also reviewed VBA Training Letter 00-07, which 
outlines those disorders which are considered late effects of 
cold injury.  The listed disorders are amputations or other 
tissue loss, cold sensitization, Raynaud's phenomenon, 
hyperhidrosis and/or excessive sweating, sensory neuropathy 
and/or disturbances of sensation, chronic pain resembling 
causalgia and/or reflex sympathetic dystrophy, weakness 
and/or reduced strength, sleep disturbances, recurrent fungal 
infections, breakdown of scars, disturbances of nail growth, 
skin cancer in chronic ulcers or scars, arthritis and/or 
joint stiffness and/or loss of range of motion in the 
affected limbs, decreased mobility, swelling, pain and/or 
paresthesia and/or numbness, changes in skin color, skin 
thickness, intermittent blisters, scaling of skin to the 
knee.  None of the veteran's claimed disorders appears on 
this list.  

The current diagnoses of the veteran's various disorders have 
been acknowledged.  The Board concedes that the veteran is 
entitled to the combat presumption regarding his cold 
exposure.  There is no evidence, however, to link the 
veteran's current disabilities to his cold exposure.  Without 
competent medical evidence of a relationship between them, 
the claim must fail.


f. Secondary Service Connection

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2005).  The U.S. Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claim for service connection for depression and anger 
relies on service connection for a cerebrovascular accident.  
As the accident has not been service connected, no condition 
may be service connected as secondary to it.  Therefore, the 
claim for service connection for depression and anger as 
secondary to a cerebrovascular accident is denied.  


g. Conclusion

Even in light of the combat presumption, there is no evidence 
of record that relates any claimed disability to service.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for a left foot disorder, residuals of 
frostbite of the ears, hypertension, hyperlipidemia, 
myocardial infarction, cerebrovascular accident, depression 
and anger, visual impairment, and bladder cancer.  See 
Gilbert, 1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

As to the claim for bladder cancer, prior to initial 
adjudication of the veteran's claim, a letter dated in 
November 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The November 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II.  As to all 
other claims, prior to initial adjudication of the veteran's 
claim, a letter dated in March 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio.  Again, the veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that the 
veteran's service medical records are present in the file.  
The National Personnel Records Center indicated to the 
veteran's representative that the records had been destroyed 
in the 1973 fire.  The veteran's records had been requested 
for VA benefits determinations in 1950, and were safe from 
the fire.  Private medical records identified by the veteran 
have been obtained, to the extent possible.  The veteran's 
wife indicated that she had found records of a foot surgery 
in 1986 or 1987; however, these records were not submitted.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran has 
at no time referenced other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran had two examinations in October 2005 and February 
2006 provided by VA for his ears, which includes the 
residuals of frostbite claim.  Neither examination 
established a current disability.  Without a current 
disability, further inquiry is pointless.  

The Board concludes an examination is not needed for the 
other claims in this case because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 38 U.S.C.A. 
§ 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

1.  Entitlement to service connection for residuals of 
frostbite of the ears is denied.

2.  Entitlement to service connection for a left foot 
disorder is denied.

3.  Entitlement to service connection for hypertension is 
denied.

4.  Entitlement to service connection for hyperlipidemia is 
denied.

5.  Entitlement to service connection for a myocardial 
infarction is denied.

6.  Entitlement to service connection for a cerebrovascular 
accident, claimed as stroke and brain trauma, is denied.

7.  Entitlement to service connection for visual impairment 
is denied.

8.  Entitlement to service connection for bladder cancer is 
denied.  

9.  Entitlement to service connection for depression and 
anger, secondary to the cerebrovascular accident, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


